Case 1:19-cv-01008-TFM-MU Document 32 Filed 08/28/20 Page 1 of 4                        PageID #: 152




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 DEATRI J. LARRY,                                        )
                                                         )
                          Plaintiff,                     )
                                                         )
                                                         )                  Case No.
 v.
                                                         )           1:19-CV-01008-TFM-MU
 CITY OF MOBILE, ALABAMA,                                )
                                                         )
                          Defendant.                     )



                             STIPULATION OF CONFIDENTIALITY

           It is stipulated by and between the parties that, in order to protect the legitimate privacy

 interests of the City of Mobile, Alabama ("Defendant" or "the City"), its employees and former

 employees, and its customers, and Plaintiff Deatri J. Larry ("Plaintiff"), and to provide certain

 documents relevant to the subject matter of this action, that all documents are produced subject

 to the following conditions, to which the parties and their counsel freely and voluntarily agree:

           1.     Plaintiff and his counsel, and Defendant and its counsel, shall only use

 information or documents disclosed pursuant to this confidentiality stipulation for purposes of

 litigating this action, Deatri J. Larry v. City of Mobile, Alabama, in the United States District

 Court for the Southern District of Alabama, Civil Action No. 1:19-CV-010080-TFM-MU.

           2.     To the extent information and/or documents are produced, such information

 and/or documents are produced only on the following conditions:

                  a.      "Plaintiff's counsel" shall include Ronnie Williams, as well as any

 attorney, staff member, paralegal, or any other employee of his law firm, Williams & Associates.

 “Defendant's counsel" shall include Kathryn M. Willis and Emily C. Killion, as well as any

 attorney, staff member, paralegal or any other employee of Burr & Forman LLP.


 43567022 v1
Case 1:19-cv-01008-TFM-MU Document 32 Filed 08/28/20 Page 2 of 4                      PageID #: 153




                b.      Counsel for Plaintiff and counsel for Defendant expressly agree that all

 documents previously produced by either party in this case, as well as the documents to be

 produced by either party in the future, which are clearly designated by the producing party as

 "CONFIDENTIAL" or "PROPRIETARY" or with substantially similar words will be treated as

 confidential documents in the future, unless waiver of such designation be obtained.

                        (1)     The producing party shall clearly designate documents as

 “CONFIDENTIAL” if they involve the policies of the City of Mobile, Alabama regarding

 employment with the City of Mobile or that otherwise are provided to employees of the City of

 Mobile, or if they involve any person other than Plaintiff, including confidential documents that

 do not contain identifying information;

                        (2)     To the extent such information and/or documents are disclosed to

 Plaintiff's counsel or Defendant's counsel, Plaintiff's counsel and Defendant's counsel shall return

 all such documents or other tangible forms of such information to counsel for the producing

 party within four weeks of the written request for return following the close of this action.

 Defendant's counsel and Plaintiff's counsel agree to retain such information for a period of six (6)

 years following their return.        However, Defendant's and Plaintiff's counsel will not be

 responsible for such information and/or documents to the extent they are destroyed or otherwise

 due to theft or other acts of God;

                        (3)     Such information and/or documents shall not be disclosed to

 anyone other than those with a legitimate need to know in the conduct of this litigation, and, if

 such a disclosure is made, it shall not be done until the person to whom the disclosure is made

 agrees to be bound by the terms of this Stipulation; and




 43567022 v1                                      2
Case 1:19-cv-01008-TFM-MU Document 32 Filed 08/28/20 Page 3 of 4                         PageID #: 154




                        (4)    With respect to such information and/or documents, it is

 recognized that, in the conduct of litigation, such documents may need to be shown to non-

 parties. Counsel for Plaintiff and Defendant will make every effort to limit the disclosure of

 documents to non-parties only to the extent necessary to litigate this case.                In these

 circumstances, such non-parties, other than expert witnesses, will be informed by counsel, that

 such documents are confidential and their contents are not to be disclosed to others.

           3.   The foregoing terms shall be binding on Plaintiff and Defendant, and their every

 privy, agent, employee, attorney, successor, assign, heir or legatee.

                a.      The provisions of this Stipulation shall not terminate at the conclusion of

 this action.

                b.      Nothing herein shall prevent a party from entering a document covered by

 this Stipulation into evidence that would otherwise be admissible, and nothing herein shall

 prevent any party or other person from objecting to discovery it believes to be otherwise

 improper.

                c.      Plaintiff's counsel and Defendant's counsel are responsible for employing

 reasonable measures to control, consistent with this Stipulation, duplication of, access to, and

 distribution of copies of documents and information regarding former and current employees.

                d.      This Order does not constitute an admission by any party that any

 document is confidential, proprietary or secret, and shall not foreclose any party from moving for

 a ruling from the Court that documents designated by a party as "CONFIDENTIAL" or

 "PROPRIETARY," are, in fact, not confidential or proprietary. On such motion, the party

 asserting that documents are Confidential or Proprietary, shall have the burden of proving that

 the information or material in question is within the scope of protection afforded by the Federal




 43567022 v1                                      3
Case 1:19-cv-01008-TFM-MU Document 32 Filed 08/28/20 Page 4 of 4                   PageID #: 155




 Rules of Civil Procedure. However, in no event shall any party disclose any Confidential or

 Proprietary information or any materials containing Confidential or Proprietary information in

 violation of the terms of this Stipulation without a prior ruling from the Court allowing such

 disclosure.

           4.   Upon acceptance by the Court, this Stipulation of Confidentiality shall become an

 order of the Court.



                                             /s/ Kathryn M. Willis
                                             Kathryn M. Willis                    (WILLK8533)
                                             kwillis@burr.com
                                             Emily C. Killion                    (CROWE2443)
                                             ekillion@burr.com
                                             Attorneys for Defendant

 OF COUNSEL:
 Burr & Forman LLP
 11 N. Water Street, Suite 22200
 Mobile, AL 36602
 (251) 344-5151 (Tel.)
 (251) 344-9696 (Fax)


                                             /s/ Ronnie L. Williams (with permission)
                                             Ronnie L. Williams
                                             Attorney for Plaintiff

 OF COUNSEL:
 Williams & Associates
 814 St. Francis Street
 Mobile, Alabama 36602
 (251) 432-6985 (Tel.)
 (251) 432-6987 (Fax)




 43567022 v1                                    4
